             Case 9:19-bk-01947-FMD             Doc 163       Filed 07/02/19       Page 1 of 17



                             UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION
                                     www.flmb.uscourts.gov

In re:

JUST ONE MORE RESTAURANT CORP.,                             Case No. 9:19-bk-1947
and JUST ONE MORE HOLDING CORP.,1                           (Jointly Administered with
                                                            Case No. 9:19-bk-1948)
      Debtors.                                              Chapter 11 Cases
____________________________________/

         MOTION PURSUANT TO SECTION 1121(d) OF THE BANKRUPTCY CODE
           FOR AN EXTENSION OF EXCLUSIVE RIGHT TO FILE A PLAN OF
           REORGANIZATION AND TO SOLICIT ACCEPTANCES THERETO

     (The Debtors respectfully request that the Court schedule the hearing on this Motion
    concurrently with the preliminary hearing on the Renewed Motion to Dismiss Chapter 11
    Cases [ECF No. 161], currently scheduled for July 24, 2019 at 10:30 a.m. in Fort Myers)

          Just One More Restaurant Corp. (“JOMR”) and Just One More Holding Corp. (“JOMH”

and together with JOMR, collectively, the “Debtors”), by and through their undersigned counsel,

hereby file this motion (the “Motion”), pursuant to section 1121(d) of title 11 of the United

States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”), seeking the entry of an order

granting the Debtors a ninety (90) day extension of their exclusive right to file a plan of

reorganization and a ninety (90) day extension of their exclusive right to solicit acceptances

thereof, thereby: (a) extending the time during which the Debtors shall have the exclusive right

to file a plan of reorganization from July 5, 2019, to and including October 3, 2019; and (b)

extending the time during which the Debtors shall have the exclusive right to solicit acceptances

thereto for such plan from September 3, 2019, to and including December 2, 2019. In support of

this Motion, the Debtors respectfully represent as follows:


1
     The last four digits of each Debtor’s federal tax identification number are Just One More Restaurant Corp.
     (5070) and Just One More Holding Corp. (6081). The address of the Debtors is 8955 Fontana Del Sol Way, 2nd
     Floor, Naples, FL 34109.
9151955-14
              Case 9:19-bk-01947-FMD        Doc 163     Filed 07/02/19     Page 2 of 17



                                         JURISDICTION

         1.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A).

         2.      Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

         3.      The statutory predicates for the relief requested herein are section 1121(d) of the

Bankruptcy Code and Rule 9006 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”).

                                         BACKGROUND

         4.      On March 7, 2019 (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code.

         5.      The Debtors are managing their affairs as debtors in possession pursuant to

section 1107(a) and 1108 of the Bankruptcy Code.

         6.      On April 16, 2019, the Court entered an order authorizing the Debtors to appoint

Gerard A. McHale, Jr. as Chief Restructuring Officer (the “CRO”) [ECF No. 139].

         7.      On May 13, 2019, the United States Trustee filed a notice with the Court

indicating that the United States Trustee will not appoint a committee of unsecured creditors.

         8.      For a detailed description of the Debtors and the reasons for the filing of these

chapter 11 cases, the Debtors respectfully refer the Court and parties in interest to the

Declaration of Chief Restructuring Officer, Gerard A. McHale, in Support of Chapter 11

Petitions and First Day Pleadings [ECF No. 7] (the “First Day Declaration”) filed on the Petition

Date which the Debtors incorporate herein by reference.




                                                  2
9151955-14
              Case 9:19-bk-01947-FMD          Doc 163      Filed 07/02/19       Page 3 of 17



                         CRO’S PROPOSED GLOBAL SETTLEMENT

         9.      On June 28, 2019, at 10:58 a.m. (Prevailing Eastern Time), the below named

counsel, on behalf of the CRO, concurrently sent separate emails to counsel representing

Gary Ganzi, Claire Breen, and the Estate of Charles Cook (collectively, the “Plaintiff Minority

Shareholders”), and counsel representing Walter J. Ganzi and Bruce Bozzi, Sr. (collectively, the

“Defendant Majority Shareholders”).2

         10.     These concurrently sent emails contained the exact same proposed global

settlement of all disputes between and among the Debtors, the Plaintiff Minority

Shareholders, and the Defendant Majority Shareholders (the “Global Settlement”).

         11.     The Global Settlement was developed independently by the CRO.

         12.     The Global Settlement was proposed by the CRO due to the inability of the

Plaintiff Minority Shareholders and the Defendant Majority Shareholders to negotiate

amongst themselves a consensual and rational, global settlement framework of the Derivative

Action in order to, inter alia, preserve the going concern value of the Palm restaurant group.

         13.     The Global Settlement developed independently by the CRO represents the

end-product of the following: (i) the CRO’s extensive review and analysis of thousands of

pages of documents relating to the Debtors and the Palm restaurant group; (ii) additional

information provided by the Plaintiff Minority Shareholders; (iii) other data gathered

independently by the CRO; (iv) the CRO’s numerous discussions with counsel for the

parties; (v) various confidential settlement proposals separately advanced by the Plaintiff

Minority Shareholders and the Defendant Majority Shareholders; and (vi) the positions, both

factual and legal, taken by the Plaintiff Minority Shareholders and the Defendant Majority

2
    Capitalized terms not defined herein shall have the same meaning ascribed to such terms in the First Day
    Declaration.
                                                     3
9151955-14
             Case 9:19-bk-01947-FMD               Doc 163        Filed 07/02/19        Page 4 of 17



Shareholders in extensive confidential settlement discussions between them which have been

led and moderated by the CRO during the past few months.

         14.     The CRO believes that the Global Settlement is in the best interests of the

Debtors’ bankruptcy estates, as well as the Plaintiff Minority Shareholders and the Defendant

Majority Shareholders, and it will obviate litigation expenses and risk.

         15.     Significantly, the CRO further believes that the Global Settlement will preserve

the value of Debtor JOMR and the Palm restaurant group because the on-going and extensive

litigation by these parties to the Derivative Action which, in the absence of a settlement, is

expected to continue for many more years, has the very real potential of destroying the very

assets which will be used to fund a substantial portion of any global settlement amongst these

very same parties; that is, the going-concern value of the Palm restaurant group, and therefore,

the value of the Palm-related intellectual property owned by Debtor JOMR.

                    THE PLAINTIFF MINORITY SHAREHOLDERS’
                RENEWED MOTION TO DISMISS THE CHAPTER 11 CASES

         16.     Approximately 75 minutes after receiving the email containing the Global

Settlement, the Plaintiff Minority Shareholders filed a Renewed Motion to Dismiss Chapter 11

Cases [ECF No. 161] (the “Motion to Dismiss”).3

         17.     On July 1, 2019, the law firm representing the Plaintiff Minority Shareholders

filed a joinder in support of the Motion to Dismiss [ECF No. 162].

         18.     On July 1, 2019, the Court scheduled the preliminary hearing on the Motion to

Dismiss for July 24, 2019 at 10:30 a.m.




3
    The Motion to Dismiss was filed during a standstill period agreed to in writing by the Plaintiff Minority
    Shareholders which does not expire until 11:59.59 p.m. on July 8, 2019.
                                                         4
9151955-14
             Case 9:19-bk-01947-FMD                Doc 163       Filed 07/02/19         Page 5 of 17



         19.     The Debtors respectfully request the Court to schedule concurrently the hearing to

consider this Motion and the preliminary hearing on the Motion to Dismiss.4

                                           RELIEF REQUESTED

         20.     The Debtors request that, pursuant to section 1121(d) of the Bankruptcy Code,

the Court enter the order attached hereto as Exhibit “A”, and without prejudice to the right of

the Debtors to seek further extensions of such periods:

                 a.        extending the time during which the Debtors shall have the exclusive right

to file a plan of reorganization from July 5, 2019, to and including October 3, 2019; and

                 b.        extending the time during which the Debtors shall have the exclusive right

to solicit acceptances to said plan from September 3, 2019, to and including December 2, 2019.

                                   BASIS FOR RELIEF REQUESTED

         21.     Section 1121 of the Bankruptcy Code is the statutory predicate for determining

the time period within which only the debtor in possession may file a plan and solicit

acceptances thereto. 11 U.S.C. §§ 1121(b), (c). Pursuant to § 1121(b), a debtor is given the

exclusive right to file a plan until the expiration of one hundred-twenty (120) days following the

date of the order for relief (the “Exclusivity Period”), unless the Exclusivity Period is extended

by order of the Bankruptcy Court. In addition, § 1121(c)(3) of the Bankruptcy Code provides

that a debtor in possession is given the exclusive right to solicit acceptances of its plan for one

hundred-eighty (180) days following the date of the order for relief (the “Acceptance Period”),

unless the Acceptance Period is extended by order of the Bankruptcy Court.




4
    If necessary or useful, the Debtors request the Court to enter a bridge order granting the relief requested in this
    Motion through the date the Court ultimately decides whether to grant the relief requested in this Motion.


                                                          5
9151955-14
             Case 9:19-bk-01947-FMD        Doc 163      Filed 07/02/19     Page 6 of 17



         22.    Pursuant to § 1121(d)(1) of the Bankruptcy Code, upon the request of a party in

interest and after notice and a hearing, this Court may, for cause shown, lengthen the Exclusivity

Period and the Acceptance Period. Section 1121(d)(1) states, in pertinent part:

                …on request of a party in interest made within the respective
                period specified in subsections (b) and (c) of this section and after
                notice and a hearing, the court may for cause … increase the 120-
                day period or the 180-day period referred to in this section.

11 U.S.C. § 1121(d)(1).

         23.    The term “cause” is undefined in the Bankruptcy Code. However, the legislative

history indicates it is intended to be a flexible standard to balance the competing interests of a

debtor and its creditors. See In re McLean Indus., 87 B.R. 830, 833 (Bankr. S.D.N.Y. 1987)

(citing H.R. Rep. No. 595, 95th Cong., 2d Sess. 231 (1978), reprinted in U.S.C.C.A.N. 1978, pp.

5963, 6190) (noting that Congress intended to give bankruptcy courts flexibility to protect a

debtor’s interests by allowing unimpeded opportunity to negotiate settlement of debts without

interference from other parties in interest).        As will be shown below, the Debtors have

demonstrated sufficient cause to extend the Exclusivity Period to October 3, 2019, and the

Acceptance Period to December 2, 2019.

         24.    In determining whether cause exists to extend the exclusive periods, courts

generally consider a variety of factors to assess the facts and circumstances of each case. See In

re Adelphia Commc’ns Corp., 352 B.R. 578, 587 (Bankr. S.D.N.Y. 2006) (stating that the

decision to extend or terminate exclusivity for cause is within the discretion of the bankruptcy

court, and is fact specific); McLean Indus., 87 B.R. at 834 (identifying the factors used by courts

to determine whether cause exists to extend exclusivity); see also In re Dow Corning Corp., 208

B.R. 661, 664, 670 (Bankr. E.D. Mich. 1997); In re Express One Int’l, Inc., 194 B.R. 98, 100

(Bankr. E.D. Tex. 1996). The factors cited by courts include, without limitation:
                                                 6
9151955-14
             Case 9:19-bk-01947-FMD       Doc 163      Filed 07/02/19      Page 7 of 17



                (a)   the size and complexity of the debtor’s case;

                (b)   the fact that the debtor is paying its bills as they come due;

                (c)   the existence of good-faith progress towards reorganization;

                (d)   the existence of an unresolved contingency; and

                (e)   a finding that the debtor is not seeking to extend exclusivity to pressure
                      creditors “to accede to [the debtors’] reorganization demands.”

See, e.g., In re Borders Group, Inc., 460 B.R. 818, 822 (Bankr. S.D.N.Y. 2011) (citing factors

and granting debtor’s motion to extend exclusive periods by 120 days); Express One Int’l, 194

B.R. at 100 (citing In re Grant Traverse Development Co., Ltd., 147 B.R. 418 (Bankr. W.D.

Mich. 1992)) (citing factors and granting debtor’s third request that extended exclusivity for one

year); McLean Indus., 87 B.R. at 834 (citing factors and approving second, 90-day extension

request of debtor that had few creditors and where the case had been pending for less than a

year); see also In re Adelphia Comm. Corp., 352 B.R. 578, 586 (Bankr. S.D.N.Y. 2006) (citing

factors and denying motion to terminate exclusivity). Under all of these factors, the Debtors

have demonstrated cause to extend the Exclusivity Period through October 3, 2019, and the

Acceptance Period through December 2, 2019.

         25.    The most common basis upon which courts grant an extension of the exclusivity

periods is the size and complexity of the chapter 11 case. See, e.g., Express One Int’l, 194 B.R.

at 100. Here, it is beyond dispute that the magnitude of the core issue involving the Debtors in

these chapter 11 cases manifestly satisfies the first factor courts look to when deciding whether

sufficient cause exists for granting an extension of the Exclusivity Period and Acceptance Period.

For the past four months, the CRO has been working diligently with, on the one hand, counsel

for the Plaintiff Minority Shareholders and, on the other hand, with the Defendant Majority

Shareholders and their counsel, as well as a relative of Walter J. Ganzi, in an attempt to reach a
                                                7
9151955-14
             Case 9:19-bk-01947-FMD                 Doc 163        Filed 07/02/19    Page 8 of 17



global settlement of a certain Derivative Action between and among these parties that has been

on-going for almost seven years and is described in detail in the First Day Declaration (see First

Day Declaration, ¶¶ 23-31), including with respect to a certain Judgment estimated as of the

Petition Date at $119.5 million which was rendered in such Derivative Action and is currently on

appeal, in order to negotiate a consensual resolution of the Debtors’ bankruptcy cases. In their

Motion to Dismiss, the Plaintiff Minority Shareholders agree that the CRO has been working

diligently. See Motion to Dismiss, p. 4.

         26.      Although the Debtors do not themselves have significant business operations, it is

without question that the CRO’s negotiations to date on behalf of the Debtors related to an

attempt to reach a global settlement of the Derivative Action have been complex, including the

fact that any settlement will meaningfully involve the assets of the Defendant Majority

Shareholders, as well as the future, financial performance of the entire Palm restaurant group, a

large and prestigious business comprising 24 restaurants spanning the United States and Mexico

of which a substantial number are owned outright by the Defendant Majority Shareholders.5

Given the numerous and significant, legal and business, issues facing the Debtors with respect to

the settlement negotiations, including the size, nature, and truly national scope of the Palm

restaurant group which will be a key component of a potential settlement, it is beyond dispute

that the Debtors’ cases are extremely complex.


5
    See First Day Declaration at fn.7 which states, in full, as follows:

         Upon information and belief, (i) 18 of the Palm Restaurants are owned 50%-50% by Bruce and
         Wally, (ii) the Palm Restaurants located in Philadelphia and Beverly Hills are owned 50%
         collectively by Bruce and Wally and 50% by other investors, (iii) the Palm Restaurant located in
         Chicago is owned 75% collectively by Bruce and Wally and 25% by other investors, (iv) the Palm
         Restaurant located at John F. Kennedy International Airport in New York operates under a license
         granted by an entity which I am informed is an affiliate of PMC (Palm Airport LLC) to SSP
         America (a business that operates airport food outlets), and (v) the two Palm Restaurants located
         in Mexico operate under license agreements granted by JOMR to Hoteles Presidente, S.A. de C.V.

                                                           8
9151955-14
             Case 9:19-bk-01947-FMD        Doc 163     Filed 07/02/19     Page 9 of 17



         27.    Second, cause may be shown to extend the exclusivity periods where the debtor is

paying its debts as they become due. See, e.g., In re Service Merchandise Co., 256 B.R. 744,

751 (Bankr. M.D. Tenn. 2000); In re Crescent Manufacturing, 122 B.R. 979, 982 (Bankr. N.D.

Ohio 1990); McLean Indus., Inc., 87 B.R. at 834. To date, the Debtors have been paying their

post-petition obligations in a timely fashion as shown in the monthly operating reports which the

Debtors have been filing with the Court. See, e.g., ECF Nos. 147, 148, 152, 153, 158, 159. As

such, the Debtors have been managing their affairs effectively and preserving the value of their

assets for the benefit of all creditors. The Debtors are also in compliance with the U.S. Trustee’s

guidelines. Accordingly, the Debtors submit that cause exists to extend the Exclusivity Period

until October 3, 2019 and the Acceptance Period to December 2, 2019.

         28.    Third, as stated by the CRO in the First Day Declaration, the Debtors filed these

bankruptcy cases for the following reasons:

                43.     The Debtors commenced these Chapter 11 Cases in order to gain
                the critically important “breathing spell” afforded by the automatic stay
                provisions of the Bankruptcy Code in order to preserve and to maximize
                the value of the Debtors’ estates for the benefit of the Debtors’ creditors
                and stakeholders.

                44.     With the protections of the automatic stay in place, the Debtors,
                through myself as the CRO, will expeditiously pursue a three-part strategy
                during the Chapter 11 Cases. Under my leadership and control as the
                CRO, the Debtors will insure the preservation of their assets pending the
                appeal of the Judgment in the Derivative Action by the Defendant
                Majority Shareholders which is currently pending in the Appellate Court.
                Also, under my leadership and control as the CRO, the Debtors will
                engage in negotiations with the Defendant Majority Shareholders and the
                [Plaintiff] Minority Shareholders in an attempt to reach a global settlement
                in the Derivative Action. As an integral part of those settlement
                negotiations, the Debtors under my leadership and control as the CRO will
                investigate and determine the resources which are available, on the part of
                the Palm Restaurants, the other licensees of the Palm IP and other sources,
                to fund a global settlement based upon, among other possible sources,
                renegotiated and new license agreements involving the Palm IP. In

                                                 9
9151955-14
             Case 9:19-bk-01947-FMD        Doc 163     Filed 07/02/19     Page 10 of 17



                addition, under my leadership and control as the CRO, the Debtors will
                pursue possible alternate ways to monetize the Judgment.

                45.     The Debtors’ immediate objective is to preserve and to maximize
                the value of their estates by obtaining the relief requested in the First Day
                Pleadings to minimize any adverse effects that these Chapter 11 Cases
                might otherwise have on their estates and then proceed expeditiously
                towards the goals of protecting the assets of the estates pending the appeal
                of the Judgment by the Defendant Majority Shareholders and attempting
                to reach a global settlement in the Derivative Action for the benefit of
                their creditors and stakeholders.

See First Day Declaration, ¶¶ 43-45.

         29.    On behalf of the Debtors, the CRO has been working diligently and

collaboratively with, on the one hand, the counsel for the Plaintiff Minority Shareholders, and on

the other, the Defendant Majority Shareholders and their counsel, as well as a relative of Mr.

Walter Ganzi. As reflected in the fee reports that the CRO has filed with the Court, the CRO has

worked expeditiously during the past four months to undertake a substantial investigation

involving the operations, assets and liabilities, and the current and future expected financial

performance of JOMR and the Palm restaurant group, as well as into the available assets and

liabilities of the Defendant Majority Shareholders, in order to determine the resources which are

available to fund a global settlement, including the CRO obtaining and reviewing thousands of

pages of documents, visiting the operations of the Palm restaurant group in Washington, D.C.,

analyzing the financial performance of the Palm restaurant group, engaging in extensive

settlement discussions with the Defendant Majority Shareholders and their counsel, a relative of

Mr. Ganzi, and counsel for the Plaintiff Minority Shareholders, as well as creating and proposing

the Global Settlement which was circulated separately on June 28, 2019, to counsel for,

respectively, the Plaintiff Minority Shareholders and the Defendant Majority Shareholders. See,



                                                 10
9151955-14
             Case 9:19-bk-01947-FMD       Doc 163     Filed 07/02/19     Page 11 of 17



e.g., ECF Nos. 156 (CRO’s monthly fee report for March), 157 (CRO’s monthly fee report for

April) and 160 (CRO’s monthly fee report for May).

         30.    As indicated herein, the CRO has independently developed the Global

Settlement which the CRO has proposed due to the inability of the Plaintiff Minority

Shareholders and the Defendant Majority Shareholders to negotiate amongst themselves a

consensual and rational, global settlement framework of the Derivative Action. The CRO

believes that the Global Settlement is in the best interests of the Debtors’ bankruptcy estates, as

well as the Plaintiff Minority Shareholders and the Defendant Majority Shareholders, and it will

obviate litigation expenses and risk because it will, among other things, preserve the value of

Debtor JOMR and the Palm restaurant group. Despite the filing of the Motion to Dismiss, the

CRO will continue to engage the parties to the Derivative Action with respect to settlement

discussions.

         31.    Finally, a court may grant an extension of exclusivity where the case has been

pending for a relatively brief period of time.        Here, the Debtors’ bankruptcy cases are

approximately four months old. In addition, it is worth noting, in other chapter 11 cases of lesser

size or complexity in this District courts have routinely granted similar extensions on the

debtor’s initial request for an extension of the exclusive periods. See, e.g., In re Gulf Coast

Medical Park, LLC, Case No. 9:18-bk-02446-FMD (Bankr. M.D. Fla. Sept. 5, 2018) (court

approves initial request by debtors for an additional 120-day extension of the exclusive periods);

In re Sewell, Case No. 8:19-bk-1766-CED (Bankr. M.D. Fla. June 5, 2019) (court grants debtors’

initial request to extend exclusive periods by 90-days each in individual chapter 11 case).

Accordingly, the Debtors submit that cause exists to extend the Exclusivity Period to and

including October 3, 2019, and the Acceptance Period to and including December 2, 2019.

                                                11
9151955-14
             Case 9:19-bk-01947-FMD       Doc 163      Filed 07/02/19     Page 12 of 17



         32.    This is the Debtors’ first request for an extension of the exclusive periods. The

proposed extensions of the Exclusivity Period and Acceptance Period will advance the Debtors’

efforts to negotiate a consensual global resolution of the Debtors’ bankruptcy cases as

expeditiously as possible, bring these cases to a resolution, preserve value and avoid unnecessary

motion practice.

         33.    The requested extension of the Exclusivity Period and the Acceptance Period is

not unduly burdensome or prejudicial to any parties in interest in these cases. Accordingly, the

Debtors request a 90-day extension of the Exclusivity Period and Acceptance Period.

         34.    The Debtors reached out to counsel representing, respectfully, the Defendant

Majority Shareholders and the Plaintiff Minority Shareholders to inquire as to their positions

regarding the relief requested in this Motion. As of the date of the filing of this Motion, the

Defendant Majority Shareholders support, and the Plaintiff Minority Shareholders oppose, the

relief requested in this Motion.

         WHEREFORE, the Debtors respectfully request the entry of an Order, in the form

attached hereto as Exhibit “A”, extending the exclusive period within which the Debtors may

file a plan through and including October 3, 2019, pursuant to 11 U.S.C. § 1121(d)(1), and the

corresponding solicitation period through and including December 2, 2019 without prejudice to

the right of the Debtors to seek further extensions of such periods, as well as granting any further




                                                12
9151955-14
             Case 9:19-bk-01947-FMD      Doc 163      Filed 07/02/19   Page 13 of 17



relief which the Court deems just and proper.

Dated: July 2, 2019                         Respectfully submitted,

                                            BERGER SINGERMAN LLP
                                            Counsel for Debtors in Possession
                                            1450 Brickell Avenue, Suite 1900
                                            Miami, FL 33131
                                            Telephone: (305) 755-9500
                                            Facsimile: (305) 714-4340

                                            By:      Christopher Andrew Jarvinen
                                                      Paul Steven Singerman
                                                      Florida Bar No. 0378860
                                                      singerman@bergersingerman.com
                                                      Christopher Andrew Jarvinen
                                                      Florida Bar No. 21745
                                                      cjarvinen@bergersingerman.com


                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was served

electronically through the Court’s CM/ECF system upon all parties registered to receive

electronic notice in these cases as reflected on the attached Electronic Mail Notice List and via

U.S. Regular Mail, postage prepaid, upon all parties on the attached Creditor Matrix, to the

extent that such parties do not already receive notice electronically through the Court’s CM/ECF

system, on this 2nd day of July, 2019.


                                                     Christopher Andrew Jarvinen
                                                     Christopher Andrew Jarvinen




                                                13
9151955-14
             Case 9:19-bk-01947-FMD   Doc 163   Filed 07/02/19   Page 14 of 17



                                      EXHIBIT A




9151955-14
             Case 9:19-bk-01947-FMD          Doc 163      Filed 07/02/19      Page 15 of 17




                            UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION
                                    www.flmb.uscourts.gov
In re:

JUST ONE MORE RESTAURANT CORP.,                          Case No. 9:19-bk-1947
and JUST ONE MORE HOLDING CORP.,1                        (Jointly Administered with
                                                         Case No. 9:19-bk-1948)
      Debtors.                                           Chapter 11 Cases
____________________________________/

       ORDER GRANTING MOTION PURSUANT TO SECTION 1121(d) OF THE
    BANKRUPTCY CODE FOR AN EXTENSION OF EXCLUSIVE RIGHT TO FILE A
     PLAN OF REORGANIZATION AND TO SOLICIT ACCEPTANCES THERETO

            THIS MATTER came before the Court on _________, 2019 at _____ a.m./p.m. upon

the Motion Pursuant to Section 1121(d) of the Bankruptcy Code for an Extension of Exclusive

Right to File a Plan of Reorganization and to Solicit Acceptances Thereto [ECF No. ___] (the

“Motion”). In the Motion, the Debtors request the entry of an order (i) extending the time during

which the Debtors shall have the exclusive right to file a plan of reorganization from July 5, 2019

to and including October 3, 2019 (as defined in the Motion, the “Exclusivity Period”)2 and (ii)

extending the time during which the Debtors shall have the exclusive right to solicit acceptances

1
    The last four digits of each Debtor’s federal tax identification number are Just One More Restaurant
    Corp. (5070) and Just One More Holding Corp. (6081). The address of the Debtors is 8955 Fontana
    Del Sol Way, 2nd Floor, Naples, FL 34109.
2
    All terms not explicitly defined herein shall have the meanings ascribed to them in the Motion.
9162851-2
                 Case 9:19-bk-01947-FMD       Doc 163     Filed 07/02/19     Page 16 of 17



to said plan from September 3, 2019 to and including December 2, 2019 (as defined in the

Motion, the “Acceptance Period”). The Court, having considered the Motion, finds that: (i) the

Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; (ii) this is a core

proceeding pursuant to 28 U.S.C. § 157; (iii) venue is proper before this Court pursuant to 28

U.S.C. §§ 1408 and 1409; (iv) notice of the Motion was proper and sufficient under the

circumstances and no other or further notice is necessary; (v) the relief requested in the Motion is

in the best interests of the Debtors, their estates and creditors; and (vi) the Court having

determined that the legal and factual bases set forth in the Motion establish just cause for the

relief granted herein, it is

            ORDERED that:

            1.      The Motion is GRANTED.

            2.      The Debtors’ Exclusivity Period within which only the Debtors may file a plan is

extended, pursuant to section 1121(d) of the Bankruptcy Code, through and including October 3,

2019.

            3.      The Debtors’ Acceptance Period within which the Debtor may solicit acceptances

of a plan is extended, pursuant to section 1121(d) of the Bankruptcy Code, through and including

December 2, 2019.

            4.      The extensions granted by this Order are without prejudice to the Debtors’ right to

seek further extensions from this Court.




                                                     2
9162851-2
                 Case 9:19-bk-01947-FMD       Doc 163     Filed 07/02/19     Page 17 of 17



            5.      This Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation, interpretation and/or enforcement of this Order.

                                                   ###



(Christopher Andrew Jarvinen, Esq. is directed to serve a copy of this order on interested parties
who are non-CM/ECF users and to file a proof of service within three days of entry of the order.)




                                                     3
9162851-2
